Citation Nr: 0413339	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  03-02 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for torticollis.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a low back pain with 
left sided sciatic radiation.

3.  Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (the RO).   

Procedural History

The veteran served on active duty from December 1942 until 
October 1945.  

The veteran initially filed a claim of entitlement to service 
connection for a back disability and torticollis (also known 
as cervical dystonia) in May 1963.  His claim was denied by 
the RO in an August 1963 decision.  The veteran did not 
appeal that decision.

In July 2001, the RO received the veteran's request to reopen 
his claim for entitlement to service connection for a back 
disability and torticollis, as well as a claim for 
entitlement to service connection for a left shoulder 
disability.  The May 2002 rating decision denied the 
veteran's requests to reopen the two previously denied claims 
and also denied the claim for service connection for a left 
shoulder disability.  The veteran disagreed with the May 2002 
rating decision and initiated this appeal.  The appeal was 
perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in February 2003.

In May 2003 the veteran gave sworn testimony at a hearing at 
the RO.  In December 2003, the RO generated a Supplemental 
Statement of the Case (SSOC).  In the SSOC, the RO appears to 
have reopened the veteran's claims for service connection of 
torticollis and back disability and denied the claims on the 
merits.  The December 2003 SSOC continued to deny service 
connection for the left shoulder disability.

For good cause shown, namely the veteran's age, his motion 
for advancement on the Board's docket has been granted.  See 
38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2003).

Issues not on appeal

In a December 2003 rating decision, the RO granted service 
connection for a left thigh scar, residual of a puncture 
wound.  The veteran was assigned a 10 percent disability 
rating.  To the Board's knowledge, the veteran has not 
disagreed with that decision.

Also in December 2003, the RO received the veteran's claim 
for service connection of a bilateral hand 
condition/residuals of frostbite.  The RO has not yet 
adjudicated this claim and this claim therefore not in 
appellate status.  The claim is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  In August 1963, the RO denied service connection for 
torticollis and low back pain with left sided sciatic 
radiation.

2.  The evidence associated with the claims file subsequent 
to the August 1963 does not does not bear directly and 
substantially upon the specific matters under consideration 
and is not so significant that it must be considered in order 
to fairly decide the merits of these claims.  

3.  The veteran suffered injury in a car accident during 
service; however, his injuries were limited to his left lower 
extremities.  

4.  There is no competent evidence of a medical nexus between 
the current disability of the left shoulder and the veteran's 
military service.


CONCLUSIONS OF LAW

1.  The RO's August 1963 denial of service connection for 
back disability and torticollis is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104,  20.1103 (2003).

2.  Since the August 1963 denial, new and material evidence 
has not been received, and so the veteran's claim of 
entitlement to service connection for back disability and 
torticollis is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).

3.  Service connection for the veteran's left shoulder 
disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested that his claims for service 
connection for torticollis and low back pain with left sided 
sciatic radiation be reopened.  He has also made a claim for 
service connection for a left shoulder disability.  
Specifically, he contends that injuries sustained in a July 
1944 in-service motor vehicle accident have caused his 
current disabilities in his neck, back and shoulder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are applicable 
in part in the instant case, the implementing regulations are 
also effective November 9, 2000. The provisions of the VCAA 
and the implementing regulations are, accordingly, applicable 
to this case.  See Holliday v. Principi, 14 Vet. App. 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) 
(West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
January 2003 Statement of the Case (SOC) of the pertinent law 
and regulations and of the need to submit additional evidence 
on his claim, including notice of the definition of new and 
material evidence and a description of evidence necessary to 
show service connection.  More significantly, a letter was 
sent to the veteran in October 2001 which specifically 
discussed the pertinent provisions of the VCAA.  Crucially, 
the veteran was informed by means of this letter as to what 
evidence the veteran was required to provide and what 
evidence VA would attempt to obtain on the veteran's behalf.  
The letter explained that VA would obtain government records 
and would make reasonable efforts to help him get other 
relevant evidence, such as private medical records, 
employment records, etc., but that the veteran was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The Board notes that 
the letter expressly notified the veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b). 

The Board additionally notes that the fact that the veteran's 
claim was adjudicated by the RO in May 2002, prior to the 
expiration of the one-year period following the October 2001 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In this case, the RO provided the veteran a letter that 
expressly notified the veteran and that there was one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  In addition, the 
notice was sent prior to adjudication of the issue by the RO.  
Therefore, the Board finds that the veteran was notified 
properly of his statutory rights.

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

With respect to the request to reopen the claims for service 
connection of torticollis and low back pain with left sided 
sciatic radiation, as alluded to above, under the VCAA, VA's 
statutory duty to assist a claimant in the development of a 
previously finally denied claim does not attach until the 
claim has been reopened based on the submission of new and 
material evidence.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002).

The matter of VA's duty to assist the veteran in the 
development of his left shoulder disability claim will be 
discussed below.

The Board additionally observes that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his claim, including testifying at a personal 
hearing at the RO. His accredited representative has 
submitted written statements on his behalf, most recently a 
brief to the Board in April 2004.

Pertinent Law and Regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West  2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Factual Background

The service medical records (SMRs) indicate that the veteran 
was involved in a motor vehicle accident in July 1944 while 
stationed in Italy.  The SMRs further state that the accident 
occurred in the line of duty.  The veteran's injuries were 
described as a puncture wound to the left thigh, a hematoma 
of the lateral aspect, left thigh (also referred to as a 
hematoma of the left buttock) and multiple abrasions.  A 
record from the 16th Evacuation Hospital indicates that the 
veteran was hospitalized for these injuries for a period of 
several weeks.   Treatment records refer only to treatment of 
wounds to the left thigh and buttocks and scabies.  No 
injuries to the back, neck or shoulder are noted.  

At the veteran's separation examination in October 1945, an 
injury to the veteran's left thigh and his hospitalization 
were noted.  

There are no pertinent medical records until nearly 20 years 
after the veteran left service.  In June 1963, Dr. P.A.C., 
M.D. provided a statement to the RO indicating that he had 
treated the veteran for torticollis in June 1961 and for 
recurrent pain and restricted motion in the lumbosacral spine 
with occasional sciatic radiation in May 1963.  The doctor 
offered no nexus opinion.  

In July 1963 the veteran was referred for a VA examination.  
The examiner found slight narrowing of disc spaces between L 
4-5 and L-5 and S1.  The veteran was found to have a full 
range of motion in the back with no spasm or numbness.  The 
veteran's report of pain in the back and occasional radiating 
sciatic pain in the left leg was noted in the report.  The 
examiner found no current disability of the back and neck.  
The veteran's claim was denied by the RO in August 1963.  

The veteran filed his current claim in July 2001.  The 
veteran's private physician, Dr. R.M.K., M.D. submitted the 
veteran's treatment records for June 2001 to November 2002.  
The progress notes largely pertain to treatment of pneumonia, 
high cholesterol, hypertension and unspecified 
osteoarthritis.  The veteran's reports of pain in his back 
and legs as well as the veteran's report that these pains are 
attributable to the in-service car accident are included in 
the progress notes.  A November 2002 progress note contains a 
reference to a left shoulder rotator cuff tear.  

The medical evidence also includes test results interpreted 
by Dr. C.H.B., M.D. for treatment in July 2002 and August 
2002.  In his report from an August 2002 MRI, Dr. C.B. 
describes the veteran's left shoulder as having a rotator 
cuff tear, marked degenerative arthritis involving the 
acromioclavicular joint, moderate effusion and probable 
degenerative cystic change involving the left humeral head.  
In a report from July 2002 x-ray studies, Dr. C.B. described 
the veteran's back disability as mild degenerative changes 
involving the lumbar spine more at L4-L5 and first degree 
spondylolithesis of L2 and L3 due to degenerative arthritis.  

During testimony under oath at the RO the veteran confirmed 
the details of his accident and his treatment at the hospital 
in 1944.  The veteran asserted that the car fell on top of 
him in the accident.  The veteran alleged that he had 
suffered no injury other than the 1944 car accident and 
therefore the in-service car accident must be the cause of 
his current pain and disabilities.  The veteran characterized 
the pain in the back and shoulder as beginning in the 1960s.  

In June 2003 the RO referred the veteran for a VA 
examination.  A review of the veteran's service medical 
records and a physical examination of the veteran were 
performed.  The examination report includes the veteran's 
report of pain in the back, hip and left leg.  There is no 
indication that the veteran reported pain in the neck or 
shoulder.  The VA examiner determined that the veteran had 
mild degenerative changes to the lumbosacral spine, but found 
that those changes were 
consistent with the veteran's age.  The examiner concluded 
that she could find no significant evidence to link the 
veteran's current condition, except for the now service-
connected scar, to the in-service car accident.

As noted in the Introduction, in a December 2003 rating 
action, the RO granted service connection for a left thigh 
scar and assigned a 10 percent disability rating. 

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for torticollis.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a low back pain with 
left sided sciatic radiation.

The veteran's initial claim of entitlement to service 
connection for torticollis and low back pain with left sided 
sciatic radiation was denied by the RO in August 1963.  The 
veteran did not appeal.  The veteran has requested that these 
claims be reopened and has submitted current treatment 
records to support this request.  Before the Board can 
evaluate the merits of a previously denied claim, it must 
first determine whether the claimant has submitted new and 
material evidence with respect to that claim.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

The Board is aware that the December 2003 SSOC appears to 
reopen the veteran's previously denied claims and deny them 
on the merits.  At least, the SSOC did not specifically 
address the matter of new and material evidence.  Regardless 
of whether the RO found that new and material evidence had 
been submitted, the Board has no jurisdiction to consider the 
substantive merits of the previously-denied claims for 
service connection in the absence of the Board's own finding 
that new and material evidence has been submitted.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996) [the 
Board does not have jurisdiction to consider a previously 
finally denied claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find]; Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001) [the Board has a jurisdictional responsibility to 
consider whether it was proper for the RO to reopen a 
previously denied claim]. The Board will, therefore, consider 
as an initial matter whether new and material evidence has 
been received to reopen the previously denied claims.

Pertinent Law and Regulations

In general, decisions the RO that are not appealed in the 
proscribed time period are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that in order to be 
material, any newly submitted evidence must relate to an 
unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2003)]. However, this change 
in the law pertains only to claims filed on or after August 
29, 2001.  The veteran's request to reopen his claim was 
initiated in July 2001; therefore his request will be 
adjudicated by applying the former section 3.156.  See 
38 C.F.R. § 3.156 (2001).

Under the former section 3.156, "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which bears "directly and substantially" upon the 
specific matter under consideration.  Such evidence must be 
neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim." 38 C.F.R. § 
3.156(a) (2001).  That is to say, material evidence is 
evidence that would contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim.  see generally Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has not submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for torticollis and low back pain with left sided 
sciatic radiation.

In the June 1963 rating decision the RO noted that the 
service medical records were absent any complaint for neck or 
back disability incident to the July 1944 car accident.  The 
RO further noted that although the veteran indicated that he 
had suffered low back pain, there was no competent medical 
evidence of a current disability.  Cf. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) [symptoms such as 
pain alone, without a finding of an underlying disability, 
cannot be service-connected].  Therefore, the RO determined 
that there was no record of in-service injury to the back and 
neck and no current disabilities of the back and neck and 
denied the claims.  

The Board observes that there must be new and material 
evidence as to any aspect of the veteran's claim which was 
lacking at the time of the last final denial in order to 
reopen the claim. See Evans v. Brown, 9 Vet. App. 273 (1996).  
As explained immediately below, although the Board believes 
that there is now of record medical evidence demonstrating a 
current back disability, there has been added to the record 
no evidence of torticollis.  In addition, there has been 
added to the record no new and material evidence of in-
service disease or injury and no competent medical nexus 
evidence as to either claimed disability.  

As summarized above, the evidence added to the claims file 
includes the 2001-2002 treatment records of Dr. R. K., the 
2002 interpretative reports of Dr. C.B., the June 2003 VA 
examination and the veteran's December 2003 sworn testimony.  




Torticollis

In order to make a successful claim for service connection, 
there must be a current disability, evidence of in-service 
incurrence of disease or injury and competent medical 
evidence of a nexus between the disability and the in-service 
incurrence or injury.  See Hickson, supra.  All three 
elements were lacking at the time of the August 1963 denial 
of service connection for torticollis. 

The 2001-2002 treatment records of Dr. R.K. and the 2002 
records of Dr. C.B. do not support the proposition that the 
veteran has a current neck disability.  The June 2003 VA 
examination report is also silent for any report of current 
neck disability or for any report from the veteran of pain or 
limitation in his neck.  

While the newly submitted medical evidence is new in that it 
has not been previously considered, it is not material as it 
does not bear on the matter at hand, whether a neck 
disability exists. As such, it does not add to a more 
complete picture of the claim, that is to say, it is not 
material.  

To the extent that the veteran himself is contending that he 
has a cervical spine disability, this amounts to a repetition 
of his claim in 1963 and is therefore not new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, the record 
does not indicate that the veteran has had any medical 
training.  While laypersons are capable of testifying as to 
symptoms, they are not competent to provide the proper 
diagnosis or date of onset or cause of a disability. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(2) ["competent lay evidence" means 
any evidence not requiring specialized education, training or 
experience].  The veteran's statements ate not material. 

The element of current disability, which was lacking in 1963, 
still has not been met.  For that reason alone , the claim 
for service connection for torticollis is not reopened.  See 
38 C.F.R. § 3.156 (2001) and Evans, supra.  For the sake of 
completeness, the Board will address the remaining two 
Hickson elements.

With respect to the second Hickson element, in-service 
disease or injury, the veteran's statements concerning the 
in-service motor vehicle accident are reiterative of 
statements previously made and are therefore not new.  There 
has been added to the record no evidence indicating or 
suggesting that the veteran sustained a cervical spine injury 
in service.

Turning to the third Hickson element, medical nexus, in the 
absence of a current disability and/or evidence of an in-
service injury or disease, it follows that there can be no 
competent medical nexus opinion.  In fact, none is of record. 

Statements from the veteran and his hearing testimony, 
reporting that he sustained unacknowledged injuries to his 
neck in the in-service car accident and concluding that these 
injuries have a causal connection to any current disability 
of the neck, cannot be considered new and material.  As to 
the matter of this testimony serving as new and material 
evidence of a relationship between any current torticollis, 
in Moray v. Brown, 5 Vet. App. 211 (1993), the United States 
Court of Appeals for Veterans Claims (the Court) noted that 
lay persons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection. In Routen v. Brown, 10 
Vet. App. 183, 186, (1997), the Court noted "[l]ay assertions 
of medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C. 5108."  For these reasons, the veteran's 
assertions of a nexus between the in-service car accident and 
any current neck disability are not new and material

Low back pain with left sided sciatic radiation

The July 2002 AB x-ray analysis report from Dr. C.B. 
indicates that the veteran has mild degenerative changes to 
and arthritis of the lumbosacral spine.  This is competent 
medical evidence of a current low back disability which was 
lacking at the time of the August 1963 denial of the 
veteran's claim and it is new and material evidence as to the 
first Hickson element.

With respect to the second and third Hickson elements, 
however, an analysis similar to that used by the Board with 
respect to the torticollis claim applies.  That is, the 
additionally submitted medical reports do not provide 
competent medical evidence of an in-service injury to the 
veteran's back and also do nor offer evidence of any nexus 
between any incident of service and the veteran's current 
arthritis.  Although the records form the basis for the 
finding of a current disability, they do not bear upon the 
other two substantial aspects of the veteran's claim, in-
service incurrence of disease or injury and medical nexus.  
Accordingly, the additional medical records are not material 
and do not form a basis to reopen the claim.    

The June 2003 VA examination report does include a competent 
medical nexus opinion from the VA examiner.  That opinion 
does provide a more complete picture of the origins of the 
veteran's back disability.  However, the VA examiner 
determined, based upon her review of the veteran's service 
medical records, other medical evidence and her examination 
of the veteran that the veteran's back pain and any 
underlying disability are related to the effects of the 
veteran's age, not to the impact of the July 1944 car 
accident and lower extremity injuries.  

Evidence that is unfavorable to the veteran is not new and 
material.  See Villalobos v. Principi, 3 Vet. App. 450 
(1992).  Clearly, this nexus opinion is unfavorable to the 
veteran's claim and for that reason it should not be used as 
a basis to reopen the claim.  

As discussed above with respect to the torticollis claim, the 
veteran's recent statements concerning in-service low back 
injuries are reiterative of statements made in 1963 and are 
therefore not new.  To the extent that the veteran is 
attempting to diagnose in-service injury disease and/or to 
relate such to the currently identified low back disability, 
as explained above he is not competent to do so and his 
statements are not material evidence.  Critically, the 
veteran has not submitted any evidence that tends to 
establish injuries to his neck and back in service or a 
medical nexus opinion between any incident of service and any 
torticollis or low back pain with left sided sciatic 
radiation. The veteran's claim fails on these bases.   

In summary, for the reasons stated, the Board finds that the 
evidence submitted subsequent to August 1963 is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims. New and material 
evidence has not been submitted, and the claims for 
entitlement to service connection for torticollis and low 
back pain with left sided sciatic radiation are not reopened.  
The benefits sought on appeal remain denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claims in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claims for service connection.  See 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

3.  Entitlement to service connection for a left shoulder 
disability.  

The veteran also seeks service connection for a left shoulder 
disability.  He contends that his current left shoulder 
disability is related to the July 1944 in-service car 
accident.  

The VCAA - duty to assist

At this point the Board must determine whether VA's statutory 
duty to assist the veteran in the development to his claim 
has been fulfilled.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained private medical records 
identified by the veteran as being relevant to his claim.  
Additionally, the RO provided the veteran with a VA 
examination in June 2003.  At the time that the veteran 
reported for this examination, he did not report any left 
shoulder pain or disability to the examiner.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  As stated above, the veteran 
appeared at a hearing at the RO in May 2003.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 
Accordingly, the Board will proceed to a decision on the 
merits.   

Pertinent law and regulations

The law and regulations pertaining to service connection have 
been stated above and will not be repeated.

Standard of review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As discussed above, in order to establish service connection 
for a claimed disorder, there must be: (1) evidence of a 
current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease and the 
current disability.  
See Hickson, supra.

There is competent medical evidence that the veteran 
currently has a left shoulder disability.  Specifically, the 
MRI report of Dr. C.B. indicates that the veteran's left 
shoulder has a rotator cuff tear marked degenerative 
arthritis involving the acromioclavicular joint, moderate 
effusion and probable degenerative cystic change involving 
the left humeral head.  Hickson element (1) has therefore 
been satisfied.  

With respect to Hickson element (2), evidence of in-service 
incurrence of disease or injury, the record does not 
demonstrate, nor does the veteran appear to contend, that 
there is was in-service disease, to include the manifestation 
of arthritis during the one year presumptive period after 
service.

The veteran does contend, however, that his left shoulder was 
injured during the July 1944 in-service car accident.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).

A review of the medical records of the veteran's 
hospitalization after the accident reveals treatment of 
injuries to the veteran's left thigh and buttocks.  There is 
no reference to any trauma to the veteran's left shoulder 
during the accident.  Further, the service medical records 
are completely silent as to record of any trauma to the 
veteran's left shoulder at any time during service.  At the 
veteran's separation examination in October 1945 the 
veteran's thigh scar and a pre-service hand disability are 
noted, but the veteran was otherwise found to be normal.

In sworn testimony, the veteran stated his belief that 
although he was not aware of it at the time, his left 
shoulder had nevertheless been injured in the accident.  The 
Board, although not disputing the veteran's sincerity, places 
greater weight of probative value on the in-service hospital 
treatment report and the separation examination, which do not 
indicate any reports of pain or injury to the veteran's 
shoulder.  In short, while the Board is not implying that the 
veteran is not sincere in his belief that his shoulder was 
injured during the July 1944 accident, the weight of the 
evidence of record, including the medical evidence of record, 
does not support a finding of in-service injury to the 
veteran's left shoulder.  Hickson element (2), in-service 
incurrence of injury, has not been satisfied and the claim 
fails on that basis alone.  

With respect to Hickson element (3), the question presented 
in this case, i.e. the relationship, if any, between the 
veteran's disability and his military service, is essentially 
medical in nature.  The Board is prohibited from exercising 
its own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Although there is competent medical evidence that the veteran 
currently has a left shoulder disability, there is no 
competent medical evidence or a nexus opinion stating that 
the damage to the veteran's shoulder was incurred in or is 
related to the July 1944 in-service car accident.  No medical 
nexus opinion regarding the source of the left shoulder 
disability has been associated with the claims file.  

The veteran has expressed his own belief that the left 
shoulder disability is related the in-service car accident.  
However, as has been discussed above with respect to the 
first two issues on appeal, while the veteran is competent as 
a layperson to relate his symptoms he is not competent to 
provide a medical opinion regarding the correct diagnosis or 
source of his medical conditions.  See Espiritu, supra.  

In short, there is no objective record of an injury to the 
veteran's shoulder during military service, including during 
the aftermath of the well-documented July 1944 car accident.  
Given that the evidence does not show in-service incurrence 
of injury, Hickson element (3), medical nexus, cannot be 
satisfied.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for low back pain 
with left sided sciatic radiation is not reopened.  The 
benefit sought on appeal remains denied.  

New and material evidence not having been submitted, the 
claim of entitlement to service connection for torticollis is 
not reopened.  The benefit sought on appeal remains denied.  

Entitlement to service connection for a left shoulder 
disability is denied.




	                        
____________________________________________
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



